Citation Nr: 1013889	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the Veteran's request to reopen his previously denied claim 
for service connection for a heart disorder on the grounds of 
no new and material evidence.

In October 2005 the Veteran submitted a copy of a service 
treatment record (STR) dated September 13, 1954.  There is no 
indication that this document, which contains evidence 
germane to the issue on appeal, was associated with the 
claims file when VA first decided the claim.  Consequently, 
and in accordance with 38 C.F.R. § 3.156(c), new and material 
evidence is not required to consider the Veteran's claim for 
service connection for heart disease.  

In March 2010 the Veteran testified by videoconference before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  The transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During his March 2010 Board hearing the Veteran testified 
that he had an incident of chest pain at his age of 21.  He 
described the event as a very painful hit about the size of a 
golf ball.  

An STR dated in August 1952 informs that the Veteran lost 
consciousness following a motor vehicle accident, and a 
January 1953 record documents complaints of "dizzy spells."  
An STR dated September 13, 2004, confirms that he underwent a 
cardiology examination, during which he reported having had 
an episode of acute chest pain some months earlier.  An 
echocardiogram done in conjunction with the examination found 
right bundle branch block.  Blood pressure was "170/90 to 
150/85 bilaterally."  A sick call record dated September 21, 
1954, informs that he was "hit in the rib while playing 
football."  

In November 2008 the Veteran was accorded a VA Compensation 
and Pension (C&P) heart examination, which was done by a 
physician's assistant.  The examiner indicated that the 
Veteran's right bundle branch block was not due to active 
military service.  She added that right bundle branch block 
"frequently occurs as a result of a congenital defect;" 
however, she did not elaborate as to whether the Veteran did, 
indeed, have a congenital defect, or elaborate as to the 
nature of the defect.  She also did not opine as to whether 
the condition was aggravated by military service.  Remand for 
expansion of the examiner's opinion is therefore warranted 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the issue of service connection 
for a heart disorder back to the November 
2008 C&P examiner for amplification of her 
report.  The examiner is specifically 
requested to state whether the Veteran has 
a congenital heart defect and, if so, to 
identify the disorder.  The examiner must 
also opine as to whether the congenital 
defect, if any, was aggravated/increased in 
disability beyond the natural progression 
of the disease during active duty service.  

IF THE NOVEMBER 2008 EXAMINER IS NO LONGER 
AVAILABLE, schedule the Veteran for a new 
examination.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that a current heart disorder was incurred 
during active duty service.  

If the examiner determines that a current 
heart condition was not incurred in-
service, the examiner must advise regarding 
the etiology of the right bundle branch 
block detected during service.  If a 
congenital or developmental abnormality of 
the heart is suspected, the examiner must 
identify the disorder and then opine as to 
whether it is at least as likely as not 
that said disorder was aggravated/increased 
in disability beyond the natural 
progression of the disease during active 
duty service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



